The appellant appeals from the action and order of the Liquor Control Commission and sets forth his grievances based upon both fact and law.
The Commission now moves to dismiss this appeal and for reasons sets forth facts and the law applicable thereto. The Commission claims that the ordinary pleas required in an action at law or in equity need not be followed in an appeal such as this. This may be so or it may not be so.
It is true, however, that the appellant in his appeal sets forth certain allegations which the Commission in its motion to dismiss does not deny. The Commission in its motion sets forth certain allegations which the appellant has not had opportunity *Page 109 
to deny by either pleading or trial on issue of fact.
While it is true that in proceedings such as this the procedure is not so definite and strict as in an action at law or in equity, nevertheless an appeal cannot be summarily dismissed without a hearing upon the facts alleged by the appellant and the appellee.
The motion to dismiss the appeal is denied.
 MOTION TO DISMISS APPEAL
Defendant respectfully alleges:
1. The appellant, John A. Burns, was convicted of selling alcoholic liquors in violation of the provisions of Chapter 151, Cumulative Supplement of 1935 by the Town Court of Orange on April 13, 1936 from which conviction said appellant appealed to the May Term of the Court of Common Pleas for New Haven County, but which appeal was withdrawn by said appellant on April 20th, 1936 and said conviction is final and conclusive.
2. In pursuance of Section 1053c, Cumulative Supplement of 1935 said defendant upon said conviction of the appellant revoked his said beer permit referred to in plaintiff's appeal.
3. That there are no other issues to be heard or tried by this Court.
   WHEREFORE, defendant respectfully prays this Court for an Oath forthwith dismissing said appeal.
Defendant,
By Edward J. Daly, Attorney General.
By Harry L. Brooks, Assistant Attorney General.